DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 28, 2021 has been entered.
 
Response to Amendment
The amendments filed on September 28, 2021 have been entered. Applicant amended claims 1, 3, 8, 10, 15, 17, 22, 23, and 25 and cancelled claims 5, 6, 12, 13, 18, 19, and 24. Claims 1-4, 7-11, 14-17, 20-23, and 25 remain pending in the application.

Response to Arguments
Applicant’s arguments filed on September 28, 2021 with respect to the Final Office Action dated August 26, 2021 have been fully considered and they are persuasive.  Therefore, previous 35 U.S.C. 112(b) and 35 U.S.C.  103 rejections are withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Todd M. Hopfinger, Reg. No. 72,567 on December 6, 2021.
The application has been amended as follows: 

1.	(Currently Amended) A computer implemented method for distributing an application across multiple nodes, comprising:
determining, by at least one processor at a distribution client, a first local state of a first bundle in a file system and a second local state of a second bundle in the file system, wherein the application comprises the first bundle and the second bundle, and the first bundle is stored in a first repository and the second bundle is stored in a second repository;
calculating, by the at least one processor, the first bundle is to be stored at a first node in a first cloud computing environment and the second bundle is to be stored at a second node in a second cloud computing environment based on a first level configuration file and a second level configuration file, wherein the first level configuration file is stored in the file system at a higher hierarchical level than the second level configuration file is stored in the file system;
transmitting, by the at least one processor, a first status command to a first remote endpoint of a first distribution server at the first node and a second status command to a second distribution server at the second node, wherein the first remote endpoint handles a command type of the first status command, the first status command causes the first distribution server to perform an automatic difference calculation between the first local state of the first bundle and a 
in response to the transmitting, receiving, by the at least one processor, a first notification from the first distribution server at the first node and a second notification from the second distribution server at the second node, wherein the first notification indicates that the first distribution server determined the first local state of the first bundle is different than the first remote state at the first node, and the second notification indicates that the second distribution server determined the second local state of the second bundle is different than a second remote state at the second node; and
transmitting, by the at least one processor, a first update command to a second remote endpoint of the first distribution server at the first node and a second update command to the second distribution server at the second node, wherein the second remote endpoint handles a command type of the first update command, the first update command causes the first distribution server to perform an update of the first node with the first bundle, and the first update command comprises the first bundle, and the second update command comprises the second bundle.

2.	(Currently Amended) The method of claim 1, 
calculating, by the at least one processor, the first bundle is to be stored at the first node in the first cloud computing environment based on the first level configuration file; and


3.	(Previously Presented) The method of claim 1, wherein the first local state comprises at least one of a version number of the first bundle, a file list of the first bundle, and a hash of the file list of the first bundle.

4.	(Original) The method of claim 1, wherein the first bundle comprises an interdependent set of code files.

5.	(Canceled) 

6.	(Canceled) 

7.	(Previously Presented) The method of claim 1, wherein the transmitting the first update command to the first distribution server at the first node and the second update command to the second distribution server at the second node further comprises:
transmitting, by the at least one processor, the first update command to the first distribution server at the first node based on the first notification.

8.	(Currently Amended) A system, comprising:

at least one processor coupled to the memory and configured to:
determine a first local state of a first bundle in a file system and a second local state of a second bundle in the file system, wherein an application comprises the first bundle and the second bundle, and the first bundle is stored in a first repository and the second bundle is stored in a second repository;
calculate the first bundle is to be stored at a first node in a first cloud computing environment and the second bundle is to be stored at a second node in a second cloud computing environment based on a first level configuration file and a second level configuration file, wherein the first level configuration file is stored in the file system at a higher hierarchical level than the second level configuration file is stored in the file system;
transmit a first status command to a first remote endpoint of a first distribution server at the first node and a second status command to a second distribution server at the second node, wherein the first remote endpoint handles a command type of the first status command, the first status command causes the first distribution server to perform an automatic difference calculation between the first local state of the first bundle and a first remote state at the first node, and the first status command comprises the first local state of the first bundle, and the second status command comprises the second local state of the second bundle;
in response to the transmitting, receive a first notification from the first distribution server at the first node and a second notification from the second distribution server at the second node, wherein the first notification indicates that the first distribution server determined the first local state of the first bundle is different than the first remote state at the first node, and the second notification indicates that the second distribution server determined the 
transmit a first update command to a second remote endpoint of the first distribution server at the first node and a second update command to the second distribution server at the second node, wherein the second remote endpoint handles a command type of the first update command, the first update command causes the first distribution server to perform an update of the first node with the first bundle, and the first update command comprises the first bundle and the second update command comprises the second bundle.

9.	(Currently Amended) The system of claim 8, , the at least one processor is further configured to:
calculate the first bundle is to be stored at the first node in the first cloud computing environment based on the first level configuration file; and
calculate the second bundle is to be stored at the second node in the second cloud computing environment based on the first level configuration file and the second level configuration file, wherein the second level configuration file overrides the first level configuration file.

10.	(Previously Presented) The system of claim 8, wherein the first local state comprises at least one of a version number of the first bundle, a file list of the first bundle, and a hash of the first bundle.

11.	(Original) The system of claim 8, wherein the first bundle comprises an interdependent set of code files.

12.	(Canceled) 

13.	(Canceled) 

14.	(Currently Amended) The system of claim 8, wherein to transmit the first update command to the first distribution server at the first node and the second update command to the second distribution server at the second node, the at least one processor is further configured to:
transmit the first update command to the first distribution server at the first node based on the first notification.

15.	(Currently Amended) A non-transitory computer-readable device having instructions stored thereon that, when executed by at least one computing device, cause[[s]] the at least one computing device to perform operations comprising:
determining a first local state of a first bundle in a file system and a second local state of a second bundle in the file system, wherein an application comprises the first bundle and the second bundle, and the first bundle is stored in a first repository and the second bundle is stored in a second repository;
calculating the first bundle is to be stored at a first node in a first cloud computing environment and the second bundle is to be stored at a second node in a second cloud computing , wherein the first level configuration file is stored in the file system at a higher hierarchical level than the second level configuration file is stored in the file system;
transmitting a first status command to a first remote endpoint of a first distribution server at the first node and a second status command to a second distribution server at the second node, wherein the first remote endpoint handles a command type of the first status command, the first status command causes the first distribution server to perform an automatic difference calculation between the first local state of the first bundle and a first remote state at the first node, and the first status command comprises the first local state of the first bundle, and the second status command comprises the second local state of the second bundle;
in response to the transmitting, receiving a first notification from the first distribution server at the first node and a second notification from the second distribution server at the second node, wherein the first notification indicates that the first distribution server determined the first local state of the first bundle is different than the first remote state at the first node, and the second notification indicates that the second distribution server determined the second local state of the second bundle is different than a second remote state at the second node; and
transmitting a first update command to a second remote endpoint of the first distribution server at the first node and a second update command to the second distribution server at the second node, wherein the second remote endpoint handles a command type of the first update command, the first update command causes the first distribution server to perform an update of the first node with the first bundle, and the first update command comprises the first bundle and the second update command comprises the second bundle.


calculating the first bundle is to be stored at the first node in the first cloud computing environment based on the first level configuration file; and
calculating the second bundle is to be stored at the second node in the second cloud computing environment based on the first level configuration file and the second level configuration file, wherein the second level configuration file overrides the first level configuration file.

17.	(Previously Presented) The non-transitory computer-readable device of claim 15, wherein the first local state comprises at least one of a version number of the first bundle, a file list of the first bundle, and a hash of the first bundle.

18.	(Canceled) 

19.	(Canceled) 

20.	(Previously Presented) The non-transitory computer-readable device of claim 15, wherein the transmitting the first update command to the first distribution server at the first node and the second update command to the second distribution server at the second node further comprises:


21.	(Previously Presented) The method of claim 1, further comprising:
in response to the receiving, determining, by the at least one processor, that the first bundle and the second bundle are on a staged list representing bundles capable of being deployed to nodes.

22.	(Previously Presented) The method of claim 1, further comprising:
receiving, by the at least one processor, displayable textual differences between a file in the first bundle and the same file in a corresponding bundle at the first node from the first distribution server at the first node.

23.	(Previously Presented) The method of claim 22, wherein the receiving the displayable textual differences between the file in the first bundle and the same file in the corresponding bundle at the first node from the first distribution server at the first node further comprises:
receiving, by the at least one processor, the displayable textual differences between the file in the first bundle and the same file in the corresponding bundle at the first node based on the first distribution server performing a hash of the first bundle and a hash of the corresponding bundle at the first node.

24.	(Canceled) 


receiving, by the at least one processor, the displayable textual differences between the file in the first bundle and the same file in the corresponding bundle at the first node based on the first distribution server performing a textual comparison between the file in first bundle and the same file in the corresponding bundle at the first node. 

Allowable Subject Matter
Claims 1-4, 7-11, 14-17, 20-23, and 25 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: In the present instance, no reason for allowance is needed as the record is clear in view of Applicants' arguments filed on September 28, 2021 and as well on the Examiner's Amendment authorized by applicant on December 6, 2021.  See MPEP 1302.14(l).
According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL HOSSAIN whose telephone number is (571)270-3070. The examiner can normally be reached 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on (571)272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	December 12, 2021


/ARIO ETIENNE/Supervisory Patent Examiner, Art Unit 2457